DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Election/Restrictions: Rejoinder
As discussed further below, claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, which was previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In view of the above rejoinder, claims 1, 3-6, 8, 10-18, and 21 are allowed.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention is directed to a collapsible tree system that includes a telescopic pole and collars that carry tree branches.  A defining feature of the claimed product is the structure of its collars, which include both a branch support portion that supports pivotably-attached branches and a separate nesting portion, which is shaped such that it receives the ends of branches from an adjacent collar upon the telescopic pole being collapsed.  As a result, the size of the tree is reduced in multiple dimensions and made suitable for storage or transport. 
The newly amended claims find support in Figure 3C of the instant specification.  The recited "first collar" is understood to describe a complete branch-supporting/nesting structure, such as that (114) of Figure 3C.  The recited "branch support portion" is understood to refer to the lower part of the structure, identified with items 122 and 124, and the recited "nesting portion" is understood to refer to the upper, cup-shaped part of the structure, identified with items 120 and 128. The recited "separate nesting portion" is interpreted herein to indicate that, while being attached to the branch support portion of a collar, the "nesting portion" is a different part/region of the collar from that of the branch support portion (i.e. a single part/region of the collar does not function as both the nesting portion and as the branch support portion).  
The most similar prior art of record is presented by Gary (US PG Pub. No. 2005/0048226), Chen (US Pat. No. 6,422,915), and Ballah (US Pat. No. 4,172,913).  Although each reference teaches a telescopically-collapsible, artificial tree, none teaches or appears to motivate a collapsible tree with collars having the recited arrangement of a branch support portion and a separate nesting portion of the recited structure. Therefore, the product of the instant claims is allowable because it is neither taught nor rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784